                     Case 6:20-cv-00725-ADA Document 24 Filed 11/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Western District
                                             __________  District of
                                                                  of __________
                                                                     Texas


               WSOU INVESTMENTS, LLC                           )
                             Plaintiff                         )
                                v.                             )      Case No.     6:20-cv-00725-ADA
   HEWLETT PACKARD ENTERPRISE COMPANY                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant Hewlett Packard Enterprise Company                                                                 .


Date:          11/20/2020                                                              /s/ Michael D. Hatcher
                                                                                         Attorney’s signature


                                                                            Michael D. Hatcher, TX Bar No. 24027067
                                                                                     Printed name and bar number
                                                                                       SIDLEY AUSTIN LLP
                                                                                 2021 McKinney Avenue, Suite 2000
                                                                                       Dallas, Texas 75201

                                                                                               Address

                                                                                       mhatcher@sidley.com
                                                                                            E-mail address

                                                                                          (214) 981-3300
                                                                                          Telephone number

                                                                                          (214) 981-3400
                                                                                             FAX number
